Citation Nr: 1201434	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  09-24 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for pes planus.

3.  Entitlement to service connection for a chronic skin rash.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The appellant had several periods of active duty for training (ACDUTRA) and inactive duty for training in the Army National Guard, including a period of ACDUTRA from October 1988 to April 1989, and from January 3, 2004 to January 16, 2004.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision by the RO in Montgomery, Alabama that denied service connection for asthma, pes planus, and a skin rash.

An RO hearing was conducted before a decision review officer in October 2010, and the transcript of this hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.

REMAND

The Board is seeking additional evidence relevant to the appellant's claims for service connection for asthma, pes planus, and a chronic skin rash.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Under the law, active military service includes (1) active duty (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 C.F.R. § 3.6(a) (2011).  Service connection is available for injuries and diseases incurred during active duty or ACDUTRA, but (except for the exceptions listed) only for injuries, and not diseases, sustained on INACDUTRA.  Brooks v. Brown, 5 Vet. App. 484 (1994).   

ACDUTRA includes full-time duty performed for training purposes by members of the Reserves.  38 C.F.R. § 3.6(c) (2011).  INACDUTRA is generally duty (other than full-time duty) prescribed for Reserves or duty performed by a member of the National Guard of any State (other than full-time duty).  38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2011).  Annual training is an example of active duty for training, while weekend drills are inactive duty training. 

To establish status as a veteran based upon a period of ACDUTRA, a claimant must establish that she was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d) (2011); Harris v. West, 13 Vet. App. 509 (2000); Paulson v. Brown, 7 Vet. App. 466 (1995).  Without the status as a veteran, a claimant trying to establish service connection cannot use the many presumptions in the law that are available only to veterans.  For example, presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).  The fact that a claimant has established status as a veteran for other periods of service does not obviate the need to establish that she is also a veteran for purposes of the period of ACDUTRA where the claim for benefits is based on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415 (1998). 

With respect to the claim for service connection for pes planus, the appellant has credibly testified that she first experienced pes planus with foot pain and swelling during basic training in 1988 and 1989.  She reports that she was given a physical profile for that condition during basic training.  

The Board notes that service medical records from the appellant's initial period of service from October 27, 1988, to April 13, 1989, are not on file.  The RO has made one unsuccessful attempt in June 2007 to obtain those records from the Records Management Center, and has made a formal finding that the appellant's service treatment records are unavailable, after also requesting the records from the appellant.  However, the Board observes that she served under two different names, abbreviated here as M.A.K. and M.K.D., and that the June 2007 request for the service treatment records from that period of service was made under her birth name only.  The Board finds that another attempt should be made under her complete married name, M.K.D., since she also served under that name for several years until her separation in 2006.  Also, the RO's attempt to verify her dates of service was made only under the name M.A.D., and was not done under either her complete birth name or her complete married name.  Therefore, on remand, an attempt should be made to verify the appellant's exact dates of ACDUTRA and INACDUTRA service under both her birth name and her married name.  The National Personnel Records Center (National Personnel Records Center) and any other indicated agency should also be contacted for any and all records verifying service. 

A VA examination was conducted in May 2008 to evaluate the appellant's feet, and the examiner diagnosed bilateral pes planus deformity of the feet with plantar spurring and left plantar fasciitis.  The examiner specifically indicated that no medical records were available for review, and did not provide any opinion as to the etiology of the current foot disabilities.  The Board finds that the May 2008 VA opinion is inadequate, and that another opinion is necessary prior to appellate review.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Lathan v. Brown, 7 Vet. App. 359 (1995); 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i). (2011)  The examiner should be asked to opine as to whether any current pes planus is related to service.

Similarly, a VA examination was conducted in May 2008 to evaluate the appellant's asthma, and the examiner diagnosed chronic bronchial asthma.  The examiner specifically indicated that no medical records were available for review, and did not provide any opinion as to the etiology of the current foot disabilities.  The Board finds that the May 2008 VA opinion is inadequate, and that another opinion is necessary prior to appellate review.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Lathan v. Brown, 7 Vet. App. 359 (1995); 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i). (2011).  The examiner should be asked to opine as to whether any current asthma is related to service.

With respect to the claim for service connection for a chronic skin rash, the appellant has stated that the chronic recurrent rash began shortly prior to the end of her two-week annual training (ACDUTRA) in 2002, at Fort Stewart.  She claimed she did not go to sick call for it, but did show it to her first sergeant.  She has also stated that the documented allergic reaction she had during INACDUTRA in January 2006 was not the same rash, and she was not claiming service connection for that.  At her October 2010 RO hearing, the appellant stated that she was treated for her skin rash by a dermatologist, Dr. B.  Any private medical records are not on file, and attempts should be made to obtain them.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

At the hearing, she also stated that she planned to submit buddy statements regarding her asthma and skin rashes in service.  By a letter to the appellant dated in January 2011, the RO asked her to submit those statements, or any other pertinent evidence, but she did not respond.  The Board notes that the duty to assist is not a one-way street and if a claimant desires help with her claim she must cooperate with VA's efforts to assist her.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center and any other indicated agency or records repository, and: 

(a) Request verification of the complete dates and types of the appellant's service, whether it was active duty, active duty for training, inactive duty training, or active duty for special work.  The request should be made under both names under which the appellant served:  M.A.K. and M.K.D.

(b) Request complete copies of the appellant's service personnel records.  The request should be made under both names under which the appellant served:  M.A.K. and M.K.D.

(c) Request complete copies of the appellant's service medical records should be obtained, particularly those dated during her first period of service from October 1988 to April 1989.  The request should be made under both names under which the appellant served:  M.A.K. and M.K.D.

2.  Contact the appellant and ask her to submit pertinent evidence, including buddy statements, regarding the incurrence of her claimed asthma, pes planus, or skin rash.

3.  Contact the appellant and ask her to provide the names and addresses of all medical care providers who have treated her for asthma, pes planus, or a skin disorder.  After securing any necessary releases, obtain any records which are not duplicates of those in the claims file.  In particular, attempt to obtain pertinent private medical records from her private dermatologist, Dr. B.

4.  Schedule a VA examination of the appellant to determine the etiology and date of onset of any current pes planus.  All indicated studies should be performed.  The examiner must review the claim file and should note that review in the report.  Advise the VA examiner of the verified dates of the appellant's service.  Based on the examination and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or higher) that the current pes planus had its onset in service or is causally related to service.  The rationale for any opinion expressed should be provided in the examination report. 

5.  Schedule a VA examination of the appellant to determine the etiology and date of onset of any current asthma.  All indicated studies should be performed.  The examiner must review the claim file and should note that review in the report.  Advise the VA examiner of the verified dates of the appellant's service.  Based on the examination and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or higher) that the current asthma had its onset in service or is causally related to service.  The rationale for any opinion expressed should be provided in the examination report. 

6.  Schedule a VA examination of the appellant to determine the etiology and date of onset of any current skin disability.  All indicated studies should be performed.  The examiner must review the claim file and should note that review in the report.  Advise the VA examiner of the verified dates of the appellant's service.  Based on the examination and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or higher) that any skin disability had its onset in service or is causally related to service.  The rationale for any opinion expressed should be provided in the examination report. 

7.  Then, readjudicate the claims.  If the claims remain denied, issue a supplemental statement of the case, and allow an opportunity to response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

